Citation Nr: 1420679	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-41 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ventricular/auricular contractures.

2.  Entitlement to an initial evaluation greater than 10 percent for service-connected hypertension.

3.  Entitlement to a compensable initial evaluation for service-connected erectile dysfunction.  

4.  Entitlement to an initial evaluation greater than 10 percent for degenerative joint disease of the lumbar spine prior to June 29, 2009, and greater than 20 percent since June 29, 2009. 

5.  Entitlement to an initial evaluation greater than 10 percent for left hip arthritis.

6.  Entitlement to an initial evaluation greater than 10 percent for a bilateral foot disability, rated as plantar fasciitis, prior to June 29, 2009.

7.  Entitlement to an initial evaluation greater than 20 percent for a left foot disability, formerly rated as bilateral plantar fasciitis, since June 29, 2009.

8.  Entitlement to an initial evaluation greater than 20 percent for a right foot disability, formerly rated as bilateral plantar fasciitis, since June 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2005 and October 2005 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The January 2005 decision granted service connection for lumbar spine degenerative joint disease, left hip arthritis, bilateral plantar fasciitis, and hypertension, each rated 10 percent disabling effective September 10, 2004.  This decision also denied service-connection claim for ventricular/auricular contractures.  Service connection for erectile dysfunction was granted in the October 2005 decision, rated 0 percent disabling effective from September 10, 2004.  

In an August 2009 decision issued by the RO during the pendency of the appeal, an increased 20 percent evaluation was assigned for the Veteran's lumbar spine disability, effective June 29, 2009.  As the Veteran has not expressed satisfaction with this award, and the maximum evaluation has not been assigned, both stages of evaluation are considered to remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at a February 2010 hearing held before the undersigned at the Montgomery, Alabama, RO; a transcript of the hearing is associated with the claims file.

In August 2011, the Board issued a decision which dismissed claims of service connection for ventricular/auricular contractures, and increased initial evaluations for hypertension and erectile dysfunction; denied increased initial evaluations for the lumbar spine and left hip arthritis; and granted an increased evaluation for left and right foot disabilities for a portion of the appellate period.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans law Judge (VLJ) that conducted the February 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  The Board vacated the August 2011 decision in April 2014; this decision satisfies the remainder of the Veteran's request.

The Board notes that since August 2011, the Veteran filed new claims for increased evaluation of his low back and left hip disabilities; in connection with these claims, additional VA treatment records were associated with the claims file.  The RO considered these records in relation to the hip and spine disabilities in the March 2014 rating decision, satisfying the requirement of initial Agency of Original Jurisdiction (AOJ) consideration.

Further, although the August 2011 Board decision was vacated in its entirety by the Board in April 2014, the RO had already implemented those parts of the decision granting increased 20 percent initial evaluations for left and right foot disabilities, in a September 2011 Decision Review Officer (DRO) decision.  This DRO decision is in effect a rating issued during the pendency of an appeal, and the issues have been recharacterized as above to reflect all of the stages and foot disabilities currently on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The change in characterization of the rated disability from plantar fasciitis to more general foot disability is discussed in detail below.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is currently working and has not alleged unemployability, no TDIU claim is inferred.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  At the February 2010 hearing, and in a written statement submitted on the day of the hearing, the Veteran specifically indicated that he wished to withdraw the following appeals: entitlement to service connection ventricular/auricular contractures; entitlement to an initial rating greater than 10 percent for hypertension; and, entitlement to a compensable initial rating for erectile dysfunction.

2.  Prior to June 29, 2009, the Veteran's lumbar spine disability was manifested by arthritis with painful motion.  His range of forward flexion was 90 degrees at an October 6, 2004 VA examination.  

3.  Since June 29, 2009, the Veteran's lumbar spine disability is manifested by pain, weakness and limitation of motion.  His range of forward flexion was 60 degrees at a June 29, 2009 VA examination, and 70 degrees at a March 2014 examination.  Ankylosis is not demonstrated at any time during the appeal period.

4.  Left hip arthritis is manifested by pain, instability, weakness, and limitation of motion.  His range of flexion and abduction was 90 degrees and 30 degrees respectively, at a June 2009 VA examination.  

5.  It is not possible to distinguish between manifestations of service-connected plantar fasciitis and co-morbid nonservice-connected foot conditions.

6.  Prior to June 29, 2009, a bilateral foot disability was manifested by mild pain on manipulation and use, with no significant loss of function.

7.  Since June 29, 2009, the Veteran's left foot disability is manifested by symptomatology and functional impairment that are moderately severe.

8.  Since June 29, 2009, the Veteran's right foot disability is manifested by symptomatology and functional impairment that are moderately severe.

9.  The evidence does not show that the Veteran's service-connected lumbar spine, left hip, and left and right foot disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his ventricular/auricular contractures, hypertension, and erectile dysfunction claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  For the period prior to June 29, 2009, the criteria for the assignment of an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2013).

3.  Since June 29, 2009, the criteria for the assignment of a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5242 (2013).

4.  The criteria for the assignment of an initial disability rating in excess of 10 percent for left hip arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5252, 5253 (2013).

5.  Prior to June 29, 2009, the criteria for the assignment of an initial disability rating in excess of 10 percent for a bilateral foot disability, rated as plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

6.  The criteria for an initial evaluation of in excess of 20 percent for a left foot disability, formerly rated as bilateral plantar fasciitis, since June 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).

7.  The criteria for an initial evaluation of in excess of 20 percent for a right foot disability, formerly rated as bilateral plantar fasciitis, since June 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b).

The Veteran has perfected appeals as to the following claims: entitlement to service connection for ventricular/auricular contractures; entitlement to an initial rating greater than 10 percent for hypertension; and, entitlement to a compensable initial rating for erectile dysfunction.  However, the Veteran specified that he wished to withdraw these appeals at the February 2010 hearing.  See the February 2010 hearing transcript, page 2.  This request to withdraw was also made in writing in a statement submitted at the February 2010 hearing.  

The Board therefore finds that the Veteran's request qualifies as a valid withdrawal of the above-referenced perfected appeals.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues.  The matters are dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

These appeals arise from the Veteran's disagreement with the initial evaluations following the grants of service connection for lumbar spine, left hip, and left and right foot disabilities.  Once service connection is granted a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

With respect to the examinations conducted in conjunction with these appeals, the findings contained therein are more than adequate to adjudicate the Veteran's claims; the Veteran has not argued, and the record does not reflect, that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  During the pendency of the appeal, the Veteran was afforded a VA general examination in October 2004, and VA foot, joint, and spine exams in June 2009.  A further spine examination was conducted in March 2014.  These examination reports reflect that each examiner reviewed, or was made aware of the Veteran's prior medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  

The Board notes that treatment records associated with the claims file since August 2011 reflect continued treatment for left hip and bilateral foot complaints.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  However, while the Veteran at times has referenced increased pain, he has not indicated any chronic worsening of his conditions.  Instead, he has complained of acute flare-ups of symptoms in 2012 and 2013, which his treating doctors have related to a nonservice-connected gout condition.  Accordingly, there is no need for remand to secure updated examinations with regard to those issues.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95. 

At the Veteran's February 2010 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2012), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

      Lumbar Spine

The Veteran was initially evaluated under a Diagnostic Code for arthritis, as degenerative joint disease was his diagnosed disability.  Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The lumbosacral spine section is considered a group of minor joints. 38 C.F.R. § 4.45.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

The presence and degree of limitation of motion of the spine is measured under General Rating Formula for Diseases and Injuries of the Spine, which provides that a spine disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease, which was diagnosed in March 2014.  Either of two sets of criteria may be applied.  The General Formula detailed above is applicable, or the disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes when he confined himself to bed.  He cited seven such at the June 2009 examination, lasting a total of one to two weeks.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

The Veteran underwent a VA examination in October 2004, where degenerative joint disease of the lumbar spine was diagnosed.  The VA examiner assessed the Veteran's spine disability at the time as "mild disability secondary to pain with no significant loss of function."  Range of motion testing showed flexion to 90 degrees, and lateral flexion and rotation to 30 degrees on the left and the right.  Extension was noted to be "approximately" 30 degrees."  An x-ray showed mild degenerative changes with facet arthropathy.

VA and private treatment records during this time tend to support the examination findings.  No specific ranges of motion are indicated, but doctors refer, at most, to mild limitations with complaints of pain and stiffness.  Similarly, the Veteran indicated painful movement in the morning when he gets out of bed.  

The noted ranges of motion during this period do not meet the criteria for a finding of a compensable level of limitation under the General Rating Formula for Diseases and Injuries of the Spine.  The sole plane of motion reflecting any possible limitation is extension, which could only approximate a normal 30 degree range according to the VA examiner.  The functional impacts reported considered the limitations due to pain.  As no compensable evaluation could be assigned under the criteria for limitation of motion of the spine, the RO correctly assigned a 10 percent evaluation for x-ray findings with evidence of painful limited motion of the lumbar spine.  

It is not until the June 29, 2009, VA examination that records reflect sufficient worsening of the low back disability to warrant assignment of an increased evaluation.  On that date, the Veteran had flexion to 60 degrees, extension to 10 degrees, and lateral flexion and rotation to 15 degrees each on the left and right.  While there was pain with movement, repeated motion testing did not cause any additional functional impairment.  This measured limitation warrants assignment of a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine.  A higher evaluation is not warranted unless flexion is limited to 30 degrees or less, or there is ankylosis.  Neither finding is reflected in medical records, even when doctors discuss the actual functional capacity of the Veteran in light of pain complaints.

Since that time, and since the now-vacated August 2011 Board decision, the Veteran has undergone a new VA spine examination.  In March 2014, disc disease was diagnosed in addition to the arthritic changes.  Flexion was to 70 degrees, extension was to 20 degrees, lateral flexion was to 25 degrees bilaterally, right lateral rotation was to 20 degrees, and left lateral rotation was to 25 degrees.  Limitation was due to pain.  Repetitive motion testing did not result in any additional functional impairment; right lateral rotation actually improved to 25 degrees.  These findings demonstrate actual improvement in the low back disability and reflect entitlement to no greater than a 10 percent evaluation under the Schedular criteria of the General Rating Formula for Diseases and Injuries of the Spine.  The RO found, however, that sustained improvement had not been shown and continued entitlement to a 20 percent evaluation.  The Board agrees.  Outpatient reports of continued back pain, with some flare-ups, support this finding.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Schedular criteria here are fully adequate, as they account for the Veteran's complaints of stiffness, pain, and limited motion, particularly as they are applied in light of the DeLuca factors.  No further discussion of extraschedular evaluation is therefore required.

In sum, the evidence of record reflects entitlement to no greater than a 10 percent evaluation for the lumbar spine disability prior to June 29, 2009, and no greater than a 20 percent evaluation thereafter.

	Left Hip

The Veteran's left hip disability is rated under the arthritis criteria detailed above, under Code 5003.  X-rays from June 2009 confirm the presence of "advanced degenerative arthritis of the left hip without acute fracture."

A variety of additional Codes are potentially for application.  Diagnostic Code 5251 provides a maximum 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 20 percent rating is assigned for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is assigned for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is assigned for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Codes 5250 (ankylosis of the hip), 5254 (flail joint), and 5255 (impairment of the femur) are not applicable, as the evidence of record clearly shows that the Veteran's left hip is not ankylosed, nor does the Veteran have flail joint, fracture of the shaft, anatomical neck, or surgical neck of the femur, or malunion of the femur.  

At the October 2004 VA examination, the Veteran had a full range of motion in all planes; however, pain was present with movement.  The examiner made no diagnosis.  A private April 2005 examiner did diagnose degenerative joint disease.

At the June 2009 VA examination, the Veteran complained of giving way and instability, pain, and weakness.  He reported flare-ups of severe problems every two to three weeks, lasting from two to four weeks.  Weather was a factor in the exacerbations.  The Veteran felt he was 50 percent disabled, as he could stand for 15-30 minutes, used a cane intermittently, and could walk between 1/4 and one mile.  An antalgic gait was noted on physical examination; the hip was tender and motion was abnormal.  Flexion was to 90 degrees, and abduction to 30 degrees; pain was present , but repetitive motion did not cause additional functional impairment.  There was no ankylosis.  

Recent VA treatment records show continued complaints of left hip pain.  While the Veteran has reported higher levels of pain at times, he has not described, and no doctor finds, increased functional limitations.  

The measured limitation of motion, even upon consideration of the actual functional impairment due to factors such as pain, does not rise to a compensable level under the Codes addressing such.  Measured flexion is twice that needed for any compensable evaluation, and three times the requirement for an increased evaluation.  Abduction similarly triples the level required for a higher, 20 percent evaluation.

Accordingly, evaluation under Code 5003, for arthritis of nonspecific joints, is most appropriate.  The maximum allowable evaluation for a single joint under those criteria is the currently assigned 10 percent.

Extraschedular evaluation is again considered.  However, the Veteran's complaints of actual functional impairment are fully contemplated by the Schedule.  The criteria involve measurable limitations, and are modified through application of the regulations and case law requiring consideration of impairment due to pain, weakness, fatigue, incoordination, and lack of endurance in joints.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  No further discussion of entitlement under 38 C.F.R. § 3.321 is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

	Feet

The Veteran is service-connected for bilateral plantar fasciitis, which is a disability that is not listed under VA's rating schedule.  Where the particular service-connected disability is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  The RO assigned an initial 10 percent rating, as analogous to acquired flatfoot under Diagnostic Code 5276.  This 10 percent rating contemplates moderate disability with weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a higher evaluation of 30 percent is assigned for severe bilateral acquired flatfoot, with objective evidence of marked deformity, pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Board has considered whether other diagnostic codes are appropriate for application in this case.  Notably however, the Veteran has not been assessed with weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5277-5283 are not for application.  

However, Diagnostic Code 5284, for "foot injuries, other" is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (August 14, 1998).  Code 5284 provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following this criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  

Medical evidence demonstrates that the Veteran has additional foot disabilities in addition to plantar fasciitis, to include flat feet, enthesophytes at the plantar and posterior calcaneus, and gout.  These other foot disabilities have not been service-connected.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The evidence of record is at times unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected foot disabilities versus those caused by his service-connected bilateral plantar fasciitis.  Resolving all doubt in the Veteran's favor, the Board will accordingly consider all of the Veteran's symptoms to be related to his service-connected plantar fasciitis.  Therefore, the Board finds that it is to the Veteran's advantage to apply Code 5284 if possible, which allows separate evaluation of the feet; under Code 5276, a single rating for the bilateral condition is the only available option.

Prior to June 29, 2009, the Veteran's foot problems only manifested in "mild disability secondary to pain with no significant loss of function" according to the October 2004 VA examiner.  The Veteran reported he had bilateral foot pain and calcaneal spurs, which irritated his feet when he walked or when he had to wear hard-soled shoes.  The Veteran noted that "if he wears comfortable shoes with good padding and takes Indocin he has no problems with this."  There were no additional limitations, callosities, breakdown or unusual shoe wear noted at that time.  The Veteran did have flat feet without pain in the fascia.  There was no evidence of abnormal weight bearing.  

Private treatment reports also note treatment for ongoing foot pain, including pain in the right Achilles tendon space.  He was observed to use canes due to unspecified bilateral foot problems.  To the extent that the Veteran complained of acute problems, such were specifically related to a co-morbid and nonservice-connected condition such as gout.

Throughout this period, entitlement to a rating in excess of the single, 10 percent evaluation assigned under Code 5276 is not established.  There is simply no showing of "severe" disability.  No marked deformity of the feet is observed or reported, there are no callosities, and while there is pain with use, such is not "accentuated."  Prior to June 2009, the bilateral foot disability is not worse than mild to moderate.  Under Code 5276, this warrants a single 10 percent evaluation, as the bilateral disability picture more closely approximates a moderate degree of impairment.  38 C.F.R. § 4.7.  

The Board has considered whether the Veteran would benefit from application of the Code 5284 criteria for this period, but determines he is better off retaining his rating under Code 5276.  When taken separately, each foot manifests mild to moderate impairment, but the magnifying effect of a paired extremity is lacking.  This means that the overall disability picture for each foot most closely approximates a mild degree of impairment, rather than moderate.  38 C.F.R. § 4.7.  Under Code 5284, such is not compensable.  

On June 29, 2009, the Veteran appeared for a VA foot examination.  At this examination, the Veteran clearly articulated a worsening in severity in foot pain.  Indeed, he specified that he could hardly walk due to pain in both heels.  He reported that he could only stand from 15-30 minutes, and could only walk between 1/4 mile and 1 mile.  His insoles were only partially effective in alleviating pain, and the Veteran reported symptoms of pain, stiffness, fatigability, weakness, and lack of endurance in the heel. 

Less than one month later, the Veteran sought treatment at the VA for continued throbbing foot pain.  The VA physician indicated that the Veteran's foot pain manifested in "moderate" impact in the Veteran's ability to do household chores and to drive, and "severe" impact on the Veteran's ability to walk, to sleep, on his sex life, his social life, his employment, his appetite, and his mood.  At the February 2010 hearing, the Veteran similarly noted that the pain in his feet is constant and sharp, requiring the use of a brace and insoles for comfort. 

More recent VA treatment records continue to reflect complaints of bilateral foot pain, to include reports of worsening, but doctors refer such acute exacerbations to non-service connected gout.

Although the Veteran clearly has pain on manipulation of his feet, the evidence of record has not demonstrated that the Veteran's foot disorder manifested in any marked deformity of either foot [to include pronation or abduction], swelling on use, or callosities.  Additionally, marked pronation, extreme tenderness of plantar surfaces, and inward displacement and severe spasm of the tendo achillis is also not evident in the medical evidence.  As noted above, the Veteran does in fact receive, at the very least, partial relief from foot pain when he uses a brace or insoles.  As no "severe" disability is shown under Code 5276, no increased evaluation may be assigned under that Code. 

While not severe, the increased foot symptomatology does clearly demonstrate an increased degree of functional impairment.  The June 29, 2009 examination report and July 14, 2009 VA treatment record clearly demonstrate that the Veteran experienced worsened throbbing foot pain that manifested in increased functional impairment, to include "moderate" impact in the Veteran's ability to do household chores and to drive, and "severe" impact on the Veteran's ability to walk, to sleep, on his sex life, his social life, his employment, his appetite, and his mood.  The Board concludes that the overall disability picture presented represents a moderately severe level of disability for each foot.  Under Code 5284, an increased 20 percent evaluation is therefore warranted for each foot, effective the first date on which increased impairment is shown, or June 29, 2009, the date of VA examination.

The evidence of record does not demonstrate that the Veteran's right and left foot plantar fasciitis manifest in "severe" disability.  The Veteran does get partial relief from his foot pain when he uses braces or insoles, stating at his hearing that the brace and insoles "help me out a lot".  Although the Veteran's ability to stand and walk is impaired, he is ambulatory, and can at the very least stand for 15 minutes and walk a quarter mile before having to stop.  Further, the objective medical evidence does not reflect that the Veteran's disability manifests in additional foot deformity such as pronation or abduction.  No evaluation in  excess of 20 percent for either foot is warranted.

Again, extraschedular evaluation is not warranted.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's complaints of actual functional impairment due to pain are contemplated and considered in the current Schedular evaluations assigned under Codes 5276 and 5284.  The criteria under those Codes, applied in concert with the guidelines under 38 C.F.R. §§ 4.40, 4.45, and 4.59, fully account for the manifestations of disability.  

In sum, the Board finds that the RO appropriately rated the Veteran's bilateral foot plantar fasciitis 10 percent disabling under Diagnostic Code 5276, prior to June 29, 2009.  Further, effective June 29, 2009, separate 20 percent ratings are properly assigned under Code 5284, one for each foot; entitlement under Code 5276 terminates the same day.

The Board notes that the VA master record currently reflects continual evaluation of the Veteran's left and right foot disabilities under Code 6276.  While the evaluations and stages identified are correct, this inaccurately reflects the basis for the Veteran's disability rating.  The Code applied since June 29, 2009, must be changed, in accordance with the Board's finding here, to Code 5276-5284. 


ORDER

The appeal for entitlement to service connection for ventricular/auricular contractures is dismissed.

The appeal for entitlement to an initial evaluation greater than 10 percent for service-connected hypertension is dismissed.

The appeal for entitlement to a compensable initial evaluation for erectile dysfunction is dismissed.

Entitlement to an initial evaluation greater than 10 percent for degenerative joint disease of the lumbar spine, prior to June 29, 2009, is denied.

Entitlement to an initial evaluation greater than 20 percent for degenerative joint disease of the lumbar spine, since June 29, 2009, is denied.

Entitlement to an initial evaluation greater than 10 percent for left hip arthritis is denied.

Entitlement to an initial evaluation greater than 10 percent for a bilateral foot disability, rated as plantar fasciitis, prior to June 29, 2009, is denied.

Entitlement to an initial evaluation in excess of 20 percent for a left foot disability, formerly rated as bilateral plantar fasciitis, is denied.

Entitlement to an initial evaluation in excess of 20 percent for a right foot disability, formerly rated as bilateral plantar fasciitis, is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


